Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14D-9 (RULE 14d-101) Solicitation/Recommendation Statement under Section 14(d)(4) of the Securities Exchange Act of 1934 NATROL, INC. (Name of Subject Company) NATROL, INC. (Names of Person(s) Filing Statement) Common Stock, $0.01 par value (Title of Class of Securities) 638789107 (CUSIP Number of Class of Securities) Steven S. Spitz Vice President and General Counsel Natrol, Inc. 21411 Prairie Street Chatsworth, California 91311 (818) 739-6000 (Name, Address, and Telephone Number of Person Authorized to Receive Notices and Communications on Behalf of the Person(s) Filing Statement) With copies to: Clifford E. Neimeth, Esq. Greenberg Traurig, LLP The MetLife Building 200 Park Avenue New York, New York 10166 (212) 801-9200 x Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. The following is an email sent by Wayne Bos to Natrol employees on November 19, 2007: Here is an announcement from Wayne Bos: I am pleased to announce that Natrol is about to enter a new era in its corporate life. Attached is the press release issued by Natrol today announcing an agreement whereby Plethico Pharmaceuticals Limited will acquire all shares of Natrol. Plethico, a herbal/nutraceutical focused Indian company, engages in the manufacture, marketing and distribution of pharmaceutical and allied healthcare products in India and internationally. The company's product portfolio includes herbal health care products, consumer healthcare products and neutraceuticals.
